Citation Nr: 1535627	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-26 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right knee osteoarthritis.

2.  Entitlement to service connection for left knee osteoarthritis.

3.  Entitlement to an initial rating in excess of 20 percent for lumbosacral degenerative disc disease (DDD).  

4.  Entitlement to an initial rating in excess of 20 percent for cervical DDD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 16, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to April 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran had a hearing before the undersigned Veterans' Law Judge in June 2015.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  Specifically, the record reflects that the Veteran received emergency care on several occasions from 2010 to 2012.  See October 2010 record from Dr. Young; May 2011 record from Dr. Young, and January 2012 record from Dr. Young.  Additionally, VA medical records indicate the Veteran received fee-based emergency care in January and November 2012.  Moreover, during the June 2015 hearing, the Veteran's spouse testified that "CNAs" or registered nurses were present at their house when the Veteran fell, but did not specify identity of the care providers or the date of the incident.  See Hearing Transcript, pg. 7.  Because the aforementioned records are relevant to her claims and have not been associated with the record, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran reported that her right and left knee disabilities are secondary to her service-connected lumbosacral DDD.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran has a diagnosis of osteoarthritis of the knees and degenerated medial meniscus with meniscal tear.  Additionally, she is service-connected for lumbosacral DDD.  Moreover, private treatment records from Dr. Young dated in September 2009 and September 2012 indicated a possible relationship between the osteoarthritis of the knees and the Veteran's DDD.  Given these facts, a medical opinion would be helpful in deciding the secondary service connection theory of entitlement or determining whether the Veteran's osteoarthritis of the knees was caused or is aggravated by her service-connected back disability.  Therefore, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record.  38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, a remand for a VA examination and medical nexus opinion regarding secondary service connection is required.

Lastly, a January 2015 rating decision granted the Veteran's claim for TDIU, effective April 16, 2013.  A claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of an underlying increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran's eligibility for a TDIU prior to that date is contingent on the claims now before the Board, the issue of a TDIU is must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice as to how to substantiate a claim for secondary service connection.

2.  Request the Veteran furnish all dates and places of treatment for her claimed disabilities, to include records relating to emergency room and urgent care treatment in October 2010, May 2011, January 2012, and November 2012, and any home care providers.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's claimed neck, back, and knee disabilities.  All records secured should be associated with the claims file.

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner to determine the existence and etiology of her claimed right and left knee disabilities.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right or left knee disability was caused by her service-connected lumbosacral DDD.

b)  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right or left knee disability was aggravated (i.e., permanently worsened beyond the natural progression) by her service-connected lumbosacral DDD.

c)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right or left knee disability is related to active service.

If aggravation is found for any of the above claimed disabilities, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's claimed disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbosacral DDD.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Thereafter, complete any other development deemed necessary, to include considering whether referral of the Veteran's claims for extraschedular consideration is warranted, and then readjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




